Third District Court of Appeal
                               State of Florida

                         Opinion filed October 28, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1413
                          Lower Tribunal No. 05-8744
                             ________________


                              Recardo Clayton,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.



      A Case of Original Jurisdiction – Habeas Corpus.

      Recardo Clayton, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SHEPHERD, ROTHENBERG and SCALES, JJ.

      PER CURIAM.

      On August 5, 2015, this Court issued an Opinion dismissing Recardo

Clayton’s petition for writ of habeas corpus. Our Opinion contained an order to
show cause why Clayton should not be prohibited from filing with this Court any

further pro se appeals, petitions, motions or other proceedings related to his

criminal sentencing in circuit court case number 05-8744.

      Clayton filed a response to the show cause order on September 15, 2015.

Clayton’s response, which sets forth three claims, provides no new information or

argument for our consideration.

      We must balance Clayton’s pro se right to access to courts with the Court’s

need to devote its finite resources to legitimate appeals. State v. Spencer, 751 So.
2d 47, 48 (Fla. 1999) (“[D]enying a pro se litigant the opportunity to file future

petitions is a serious sanction, especially where the litigant is a criminal defendant.

. .”). Accordingly, after an order to show cause and an opportunity to answer, a

court may prevent further filings. Id.

      We conclude that Clayton has not demonstrated good cause to justify further

filings of appeals, petitions, motions and other pleadings with this Court. It is

hereby ordered that the Clerk of the Third District Court of Appeal shall refuse to

accept further pro se filings related to case number 05-8744; provided, however,

that filings related to case number 05-8744 may be accepted by the Clerk if such

filings have been reviewed and signed by an attorney who is a licensed member of

the Florida Bar in good standing.




                                          2
      Any such further and unauthorized pro se filings by Clayton will subject him

to sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for its disciplinary action,

pursuant to section 944.279(1) of the Florida Statutes.

      Order issued.




                                         3